UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1208




In Re:   DOMINICK NIKEY THOMAS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:04-cv-01145-LMB-LO)


Submitted:   April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dominick Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dominick Nikey Thomas petitions for a writ of mandamus

seeking an order compelling the production of various records

related to a former police officer who Thomas was convicted of

assaulting.      We conclude that Thomas is not entitled to mandamus

relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,   138     (4th   Cir.    1988).       Further,

mandamus    is   a     drastic    remedy       and   should    only    be   used   in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).        This court does not have jurisdiction to grant

mandamus relief against state officials.                      Gurley v. Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).

            The relief sought by Thomas is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                         We

dispense    with     oral      argument    because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED



                                           2